Case: 18-60791         Document: 00516035777            Page: 1     Date Filed: 09/29/2021




               United States Court of Appeals
                    for the Fifth Circuit                               United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 29, 2021
                                        No. 18-60791                      Lyle W. Cayce
                                                                               Clerk

   Fred Sanford Spicer, Jr., a prisoner incarcerated at the Mississippi
   State Penitentiary in Parchman, Mississippi,

                                                                  Petitioner—Appellant,

                                             versus

   Burl Cain, Commissioner, Mississippi Department of Corrections,

                                                                  Respondent—Appellee.


                      Appeal from the United States District Court
                        for the Southern District of Mississippi
                                USDC No. 1:13-CV-377


   Before King, Dennis, and Ho, Circuit Judges.
   King, Circuit Judge:**
          Petitioner Fred Spicer, Jr., was convicted of capital murder and
   sentenced to death. Believing his conviction was the product of his counsel’s
   ineffective assistance at both the guilt and sentencing phases of his trial,


          
               Judge Dennis concurs in the judgment only.
          **
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60791      Document: 00516035777          Page: 2      Date Filed: 09/29/2021




   Spicer sought post-conviction relief. After a series of state-court proceedings,
   the federal district court concluded that Spicer failed to establish prejudice
   within the meaning of Strickland v. Washington, 466 U.S. 668 (1984), and
   therefore denied his application for a writ of habeas corpus. For the reasons
   that follow, we AFFIRM.
                                          I.
          Almost two decades ago, a jury convicted petitioner Fred Spicer, Jr.,
   of capital murder and sentenced him to death. On direct appeal, the
   Mississippi Supreme Court affirmed, see Spicer v. State, 921 So. 2d 292, 300-
   02 (Miss. 2006), and the United States Supreme Court denied certiorari.
   Spicer v. Mississippi, 549 U.S. 993 (2006).
          Believing his conviction was the product of counsel’s ineffective
   assistance at both the guilt and sentencing phases of his trial, Spicer
   petitioned the Mississippi Supreme Court for post-conviction relief in 2006.
   And, Spicer’s petition was successful in part: the court granted an
   evidentiary hearing on his sentencing-phase ineffective assistance of counsel
   claim. Nevertheless, the court denied Spicer’s guilt-phase ineffective
   assistance of counsel claim without a hearing. See Spicer v. State, 973 So. 2d
   184, 192-204 (2007). It is this claim that we refer to throughout this opinion
   as Spicer’s 2006 guilt-phase ineffective assistance claim.
          The two-day evidentiary hearing on his sentencing-phase claim—
   prior to which Spicer’s trial attorneys were deposed and at which both
   attorneys testified—precipitated a vacatur of Spicer’s death sentence, and,
   in 2007, he was resentenced to life in prison without the possibility of parole.
          Following these state court proceedings, Spicer petitioned the United
   States District Court for the Southern District of Mississippi for a writ of
   habeas corpus. With the benefit of testimony gathered during the above-



                                               2
Case: 18-60791      Document: 00516035777           Page: 3    Date Filed: 09/29/2021




   mentioned evidentiary hearing, Spicer argued again that he had received
   ineffective assistance throughout the guilt phase of his trial.
          In light of the hearing testimony, the federal district court determined
   that Spicer’s 2006 guilt-phase ineffective assistance claim was fundamentally
   altered and, thus, unexhausted. As a consequence, the district court stayed
   Spicer’s federal habeas proceedings and ordered him to present his guilt-
   phase ineffective assistance claim, supported by the additional evidence, to
   the Mississippi Supreme Court for consideration in the first instance. Spicer
   v. Fisher, No. 1:13CV377-LG-JCG, 2016 WL 5137759, at *4 (S.D. Miss. Sept.
   21, 2016).
          In keeping with this directive, Spicer filed another petition for post-
   conviction relief, in 2016, asking the Mississippi Supreme Court again to
   review his guilt-phase ineffective assistance claim, this time presenting the
   evidence developed at the hearing. (We refer to this claim throughout this
   opinion as Spicer’s 2016 guilt-phase ineffective assistance claim.) In a two-
   page summary order, the Mississippi Supreme Court declined to do so.
          Spicer then returned to federal district court; the district court lifted
   the stay and reviewed Spicer’s guilt-phase ineffective assistance claim on the
   merits—hearing testimony included. It concluded that Spicer failed to
   establish prejudice within the meaning of Strickland v. Washington, 466 U.S.
   668 (1984). On that basis, the district court denied habeas relief and a
   Certificate of Appealability (“COA”). Spicer v. Fisher, No. 1:13CV377LG-
   JCG, 2018 WL 4976816 (S.D. Miss. Oct. 15, 2018).
          We granted Spicer’s motion for a COA to authorize further review of
   his claim that trial counsel was ineffective because counsel failed to present
   exculpatory forensic evidence, failed to otherwise investigate his case, and
   failed to consult with him prior to trial.




                                                3
Case: 18-60791        Document: 00516035777              Page: 4       Date Filed: 09/29/2021




           To begin, we establish the scope of our jurisdiction over this appeal by
   assessing whether our COA is broad enough to encompass Spicer’s guilt-
   phase ineffective assistance claim as presented to the Mississippi Supreme
   Court in 2006 and 2016. Because we find that it is, we proceed to address
   both iterations of this claim, first concluding that the 2016 claim is
   procedurally barred and next that the 2006 claim was properly denied.
   Accordingly, we AFFIRM.
                                               II.
           As a threshold matter, we recognize that our review in this posture is
   limited to the issues as to which a COA was granted. See 28 U.S.C. § 2253(c);
   Sonnier v. Johnson, 161 F.3d 941, 945-46 (5th Cir. 1998).
           In this case, our COA grant concluded that reasonable jurists could
   debate whether Spicer’s claim for “ineffective assistance of counsel based on
   trial counsel’s failure to consult with him, investigate the case, and present
   exculpatory forensic evidence” was correctly resolved.
           Arguments to the contrary notwithstanding, this grant is broad
   enough to cover Spicer’s guilt-phase ineffective assistance claim as presented
   in 2016 and 2006. Although our COA left open for debate “the appropriate
   scope of the § 2254 record,” all evidence included in support of the 2006
   claim was also included in support of the 2016 claim, which undoubtedly is
   properly before us.1 After all, it was the 2016 claim—along with all



           1
             Spicer argues that the 2006 and 2016 guilt-phase ineffective assistance claims are
   “no different in substance.” But because counsel’s testimony from the post-conviction
   evidentiary hearing was only included in support of Spicer’s 2016 petition and not his 2006
   petition, we conceptualize the two claims separately. Indeed, this conceptualization
   matters because the district court expressly considered the additional evidence that Spicer
   submitted with his 2016 claim in support of its findings that counsel’s performance was
   inadequate.



                                                     4
Case: 18-60791         Document: 00516035777              Page: 5       Date Filed: 09/29/2021




   accompanying evidence—that the district court expressly reviewed and
   subsequently denied in the order from which Spicer appeals. And, it is the
   scope of the evidentiary record that differentiates Spicer’s two claims, with
   the 2016 record encompassing the entirety of the 2006 record, along with
   some additional testimony.2
           Accordingly, Spicer’s claim, as presented in 2006, falls squarely
   within the description of the issue identified for review by our COA. See
   28 U.S.C. § 2253(c)(2).3 Our order does not explicitly exclude review of the
   2006 claim, nor does it otherwise seek to define the evidentiary contours of
   this appeal in a way that would preclude us from addressing it.
           In short, because the COA’s scope is broad enough to encompass
   Spicer’s 2016 guilt-phase ineffective assistance of counsel claims, it is
   necessarily broad enough to include his 2006 claim, and we therefore have
   jurisdiction to consider them both on appeal. Cf. Lackey v. Johnson, 116 F.3d
   149, 151-52 (5th Cir. 1997) (holding that we do not address arguments that lie
   “outside the ambit of the COA”).
                                               III.
           Having established as much, we address only the 2006 claim on the
   merits. This is so because, as we explain below, the 2016 claim is procedurally
   barred.




           2
            What is more, we granted the COA with the benefit of having considered Spicer’s
   argument that the district court should have fully addressed his 2006 guilt-phase ineffective
   assistance claim, which was properly before it.
           3
             Importantly, our review poses no risk of a determination that might be
   inconsistent with the district court’s assessment of the 2006 claim’s viability. See Muniz v.
   Johnson, 114 F.3d 43, 45 (5th Cir. 1997).



                                                      5
Case: 18-60791      Document: 00516035777         Page: 6     Date Filed: 09/29/2021




      A. Spicer’s 2016 guilt-phase ineffective assistance of counsel claim is
          procedurally barred.
          When—at the federal district court’s behest—Spicer presented his
   2016 guilt-phase ineffective assistance claim to the Mississippi Supreme
   Court, that court’s written order disposed of it on procedural grounds. Thus,
   respondent argues, Spicer’s 2016 guilt-phase ineffective assistance claim is
   procedurally defaulted, and this default bars our review. We agree.
          Questions of procedural default are assessed de novo on appeal. See
   Amos v. Scott, 61 F.3d 333, 338 (5th Cir. 1995). The procedural default
   doctrine precludes federal habeas review where the last state court to
   consider the claim based its denial of relief on an independent and adequate
   state-law procedural ground. Coleman v. Thompson, 501 U.S. 722, 729-30
   (1991). This procedural bar may, however, be overcome by “demonstrat[ing]
   cause for the default and actual prejudice as a result of the alleged violation
   of federal law.” Id. at 750.
     i.   Independent & Adequate State-Law Ground
          To satisfy the “independent” and “adequate” requirements, a state
   court’s dismissal must clearly and expressly indicate that it rests on a state
   procedural bar, and the bar must be strictly or regularly followed by state
   courts and applied to the vast majority of similar claims. Amos, 61 F.3d at 338-
   39. To that end, the “state procedural rule enjoys a presumption of adequacy
   when the state court expressly relies on it in deciding not to review a claim
   for collateral relief.” Glover v. Cain, 128 F.3d 900, 902 (5th Cir. 1997)
   (quoting Lott v. Hargett, 80 F.3d 161, 165 (5th Cir. 1996)).
          In this case, the Mississippi Supreme Court explicitly denied Spicer’s
   2016 petition on the grounds that it was time barred and successive under
   state procedural laws, Mississippi Code §§ 99-39-5(2) and 99-39-27(9).
   There is no indication from the face of the court’s order that it reviewed the


                                              6
Case: 18-60791         Document: 00516035777               Page: 7       Date Filed: 09/29/2021




   merits of Spicer’s claim nor that it relied on any federal constitutional law in
   denying his claim. Indeed, the court’s denial of relief appears to rely “clearly
   and expressly” on state procedural bars, Amos, 61 F.3d at 338, and we have
   routinely held that Mississippi’s post-conviction procedural bars for
   untimely petitions and successive petitions are independent and adequate
   state procedural grounds in this context, see Johnson v. Puckett, 176 F.3d 809,
   815 n.3 (5th Cir. 1999) (time bar); Moawad v. Anderson, 143 F.3d 942, 947 (5th
   Cir. 1998) (successive bar of § 99-39-23(6)).4
           Certainly, the Mississippi Supreme Court has recognized a
   fundamental rights exception to its procedural bars; and, indeed, in his 2016
   petition, Spicer argued to that court that this exception should cover his Sixth
   Amendment rights and that his rights were violated under Strickland. But,
   Spicer’s constitutional arguments notwithstanding, the state court’s
   conclusions were not inextricably linked to a decision under federal law.
           This is so because even if Mississippi’s fundamental rights exception
   was available for an ineffective assistance of counsel claim—and, apparently,
   it is not5—there would be no occasion for us to look beyond the clear and


           4
             In barring Spicer’s claim, the Mississippi Supreme Court relied on § 99-39-27(9),
   which bars second or successive petitions filed in that court. See Miss. Code Ann. § 99-
   39-27(9) (West). We have found the successive bar set forth in § 99-39-23(6), which applies
   to post-conviction petitions filed in the trial court, see id. § 99-39-23(6), to be independent
   and adequate. See Lott, 80 F.3d at 164-65; Bell v. Miss. Dep’t of Corrs., 290 F. App’x 649,
   655-56 (5th Cir. 2008); Chancellor v. Mississippi, 129 F. App’x 878, 879-80 (5th Cir. 2005).
   “The only difference between [§ 99-39-27(9) and § 99-39-23(6)] is the state court in which
   the proceeding originates: the Mississippi Supreme Court for § 99-39-27(9)—the trial
   court for § 99-39-23(6).” McManis v. DeSoto Cnty. Ct., No. 2:04-CV-261, 2007 WL 869617,
   at *4 (N.D. Miss. Mar. 20, 2007). We can discern no principled reason to reject one of
   these sections as inadequate while accepting the other as adequate.
           5
            In Rowland v. State, 42 So. 3d 503, 506 (Miss. 2010), the Mississippi Supreme
   Court held that “errors affecting fundamental constitutional rights” were excepted from




                                                      7
Case: 18-60791         Document: 00516035777                Page: 8        Date Filed: 09/29/2021




   express words of the state court’s order denying Spicer relief on procedural
   grounds. See Balentine v. Thaler, 626 F.3d 842, 854 (5th Cir. 2010) (warning
   that, in order for us to recognize a “merits-determination,” “[t]here must be
   more than silence,” and concluding that “the state court has to make a fair
   indication that the merits of the claims were reached”).
           Here, the Mississippi Supreme Court did not even turn to the merits
   of Spicer’s claims in the alternative. Cotton v. Cockrell, 343 F.3d 746, 754 (5th
   Cir. 2003) (holding that a state court’s “procedural default determination”
   is not precluded “from being an independent basis that bars review by the
   federal courts” even in cases where a state court dismisses a claim on
   procedural grounds but alternatively addresses the claim’s merits). Rather,
   relying on “Miss. Code Ann. §§ 99-39-5(2) and 99-39-27-(9),” the court
   concluded only that “the application for leave [was] successive and time-
   barred, and not within one of the exceptions.”
           Given this conclusion, we decline Spicer’s invitation for us to divine
   whether the Mississippi Supreme Court implicitly contemplated a novel


   Mississippi’s Uniform Post-Conviction Collateral Relief Act’s (“UPCCRA”) procedural
   bars. The court later clarified that not every allegation of a due process violation rises to the
   level of an error affecting a fundamental right. Means v. State, 43 So. 3d 438, 442 (Miss.
   2010).
            The Mississippi Supreme Court has yet to hold that an ineffective assistance claim
   “invokes a ‘fundamental right’ that circumvents all procedural bars that apply to [post-
   conviction relief] petitions.” Salter v. State, 184 So. 3d 944, 950 (Miss. Ct. App. 2015).
   Mississippi appellate courts have only recognized the possibility that the fundamental rights
   exception could excuse a procedurally defaulted ineffective assistance claim under certain
   circumstances. See, e.g., Smith v. State, 922 So. 2d 43, 47 (Miss. Ct. App. 2006) (stating
   that the “mere assertion of ineffective assistance is not enough to surmount the procedural
   bar” and examining a claim to determine whether “it qualifies as an exception to the
   procedural bar”). But see Chapman v. State, 167 So. 3d 1170, 1174-75 (Miss. 2015) (holding
   that under the “extraordinary circumstances” of the case, the trial court erred in applying
   a procedural bar to a post-conviction petition raising ineffective assistance and due process
   claims, and remanding for an evidentiary hearing).



                                                       8
Case: 18-60791         Document: 00516035777               Page: 9      Date Filed: 09/29/2021




   application of the fundamental rights exception and, in doing so, whether it
   considered the merits of Spicer’s constitutional claims. Indeed, to conclude
   otherwise would allow for the fundamental rights exception6 to Mississippi’s
   procedural bars to swallow the rule, undermining “the important interest in
   finality served by state procedural rules,” and highlighting “the significant
   harm to the States that results from the failure of federal courts to respect
   them.” Coleman, 501 U.S. at 750.
           Instead, looking to the state-court order’s express language, we find
   that Spicer’s 2016 guilt-phase ineffective assistance of counsel claim is
   procedurally defaulted, and we are barred from reviewing it. Further, we
   conclude that Spicer cannot clear this bar. This is why.




           6
               Spicer also argues that “Mississippi’s procedural bars did not provide an
   ‘adequate’ ground for the state court’s dismissal of [his] second post-conviction petition.”
   He contends that this is so because the Mississippi Supreme Court applies the fundamental
   rights exception inconsistently, pointing out that it applied the bar in some cases but did
   not in others. This argument misses the mark. See Amos, 61 F.3d 343-44 (noting that the
   presence of exceptions to the procedural rule for certain cases of fundamental error did not
   control whether the rule was strictly or regularly followed). Spicer has not shown that the
   exception has been applied to claims of ineffective assistance of trial counsel, much less
   that the exception has been applied inconsistently to claims “identical or similar” to his.
   Id. at 341 (noting that Amos failed to demonstrate that the state court “strictly or regularly
   appl[ied] the contemporaneous objection rule to claims identical or similar to his Sixth
   Amendment claim”). Accordingly, Spicer has failed to show that the UPCCRA’s
   procedural bars for untimely and successive petitions are inadequate state-law grounds for
   denying his 2016 petition.



                                                     9
Case: 18-60791        Document: 00516035777              Page: 10       Date Filed: 09/29/2021




     ii.   Cause and Prejudice
           Spicer attempts to overcome the procedural bar by “demonstrat[ing]
   cause for the default and actual prejudice as a result of the alleged violation
   of federal law.” Id.7
           Establishing cause requires proof that shows “some objective factor
   external to the defense impeded counsel’s efforts to comply with the State’s
   procedural rule.” Murray v. Carrier, 477 U.S. 478, 488 (1986); see, e.g.,
   Maples v. Thomas, 565 U.S. 266, 280-83 (2012) (finding “cause” where an
   objective factor—counsel’s abandonment—that could not be fairly
   attributed to the petitioner impeded his efforts to comply with state law). And
   prejudice requires a showing that the default “worked to his actual and
   substantial disadvantage, infecting [the petitioner’s] entire trial with error of
   constitutional dimensions.” United States v. Frady, 456 U.S. 152, 170 (1982).
           Spicer contends that cause exists to excuse his default because the
   additional evidence he presented in his 2016 petition to the Mississippi
   Supreme Court (i.e. the testimonies gathered during the evidentiary hearing
   resulting from his 2006 petition) “was not ‘reasonably available’” when he
   first raised a guilt-phase ineffective assistance of counsel claim. And, of
   course, Spicer could not have presented the transcripts from his trial
   counsel’s testimonies during the evidentiary hearing until after the hearing
   occurred.




           7
              To be sure, a petitioner may also defeat a procedural bar “[by] demonstrat[ing]
   that failure to consider the claims will result in a fundamental miscarriage of justice.” Id.
   But a“[f]undamental miscarriage of justice is limited to cases where the petitioner can
   make a persuasive showing that he is actually innocent of the charges against him,”
   McGowen v. Thaler, 675 F.3d 482, 499 (5th Cir. 2012) (quoting Finley v. Johnson, 243 F.3d
   215, 220 (5th Cir. 2001)), and Spicer has not attempted to do so here.



                                                    10
Case: 18-60791       Document: 00516035777          Page: 11        Date Filed: 09/29/2021




            The question at this juncture, however, is not whether the evidentiary
   hearing transcripts themselves were available when Spicer filed his 2006
   petition. Rather, the question is “whether [Spicer] possessed, or by
   reasonable means could have obtained, a sufficient basis to allege a claim in
   the petition and pursue the matter through the habeas process.” McCowin v.
   Scott, 67 F.3d 100, 102 (5th Cir. 1995) (quoting McCleskey v. Zant, 499 U.S.
   467, 498 (1991)); see Rodriguez v. Johnson, 104 F.3d 694, 697 (5th Cir. 1997)
   (“Examples       of   external    impediments      include . . . the    reasonable
   unavailability of the factual or legal basis for the claim.”).
            In this case, Spicer could have obtained and presented the substance
   of his trial attorneys’ testimonies prior to filing his 2006 petition by, for
   example, invoking the discovery provisions of Mississippi Rule of Appellate
   Procedure 22(c)(4)(ii). This rule provides for the discovery and compulsory
   process necessary to conduct an investigation and prepare claims for post-
   conviction relief. MISS. R. APP. P. 22(c)(4); see Brown v. State, 88 So. 3d
   726, 730 (Miss. 2012); Caleb Corrothers v. State, 189 So. 3d 612, 613 (Miss.
   2015).
            Specifically, Spicer could have sought leave to depose his trial counsel
   and, if required, requested subpoenas to compel counsel’s attendance. See,
   e.g., Corrothers, 189 So. 3d at 613 (noting that habeas petitioner convicted of
   a capital offense obtained subpoenas for information from nonparties under
   Rule 22(c)(4)(ii)’s discovery provisions); Howard v. State, 945 So. 2d 326,
   360-61 (Miss. 2006) (detailing efforts of habeas petitioner to seek
   depositions). Then, if Spicer failed to obtain the information he needed, he
   could show cause to excuse by detailing his efforts to avoid this outcome.
   Miss. Code Ann. § 99-39-9(1)(e) (West)).
            But Spicer has not done so. In fact, he does not argue that he could not
   have obtained the substance of counsel’s testimonies in some form prior to



                                               11
Case: 18-60791        Document: 00516035777               Page: 12       Date Filed: 09/29/2021




   filing his 2006 petition. Thus, we find no occasion to disregard the procedural
   bar in place. See Coleman, 501 U.S. at 750.
           In sum, because the Mississippi Supreme Court dismissed Spicer’s
   2016 petition on independent and adequate state procedural law grounds, and
   Spicer has failed to show cause for his procedural default, the 2016 claim is
   procedurally defaulted and barred from review in federal court.
           This leaves only Spicer’s guilt-phase ineffective assistance of counsel
   claim as presented in his 2006 petition for us to review, and we turn to it next,
   concluding that it should be denied on the merits.
       B. Spicer’s 2006 guilt-phase ineffective assistance of counsel claim—under
           our exceedingly deferential standard of review—is without merit.
           In 2006-07,8 the Mississippi Supreme Court considered—and
   rejected—Spicer’s guilt-phase ineffective assistance of counsel claim on the
   merits. See Spicer, 973 So. 2d at 192-204. This claim is thus exhausted, not
   procedurally defaulted, and unquestionably subject to federal review. 9 None



           8
             The Mississippi Supreme Court’s order addressing Spicer’s 2006 petition was
   issued in 2007. See Spicer, 973 So. 2d at 184.
           9
              The district court did not explicitly address the merits of Spicer’s guilt-phase
   ineffective assistance claim as it was presented to the Mississippi Supreme Court in 2006,
   though Spicer did fully press this issue before the district court. The district court instead
   addressed the guilt-phase ineffective assistance claim in light of the evidence accompanying
   the 2016 petition and found that relief should be denied. Because in this instance our review
   of the district court’s legal determinations is de novo, Buntion v. Quarterman, 524 F.3d 664,
   670 (5th Cir. 2008), we opt to engage this issue on appeal as opposed to remanding it to the
   district court for consideration in the first instance. Cf. MWorgan v. Chapman, 969 F.3d
   238, 248 (5th Cir. 2020) (“If adding these claims would be futile on the merits, we will not
   remand for efficiency’s sake.”). After all, as we established above, the record
   accompanying the 2016 petition encompassed the record supporting the 2006 petition
   along with additional testimony, and the additional evidence greatly benefitted Spicer’s
   position. As such, there is no reason to believe that the district court’s ultimate




                                                     12
Case: 18-60791      Document: 00516035777            Page: 13     Date Filed: 09/29/2021




   of these points is disputed on appeal. At issue in this case, however, is what
   deference we owe to the Mississippi Supreme Court’s determinations on the
   2006 claim under the Antiterrorism and Effective Death Penalty Act
   (“AEDPA”), 28 U.S.C. § 2254(d).
     i.   Standard of Review
          When a state court adjudicates a claim on the merits, as the
   Mississippi Supreme Court did here, see Spicer, 973 So. 2d at 192-202, we
   ordinarily apply AEDPA deference to the state court’s judgment on legal and
   factual grounds. See Hill v. Johnson, 210 F.3d 481, 484-85 (5th Cir. 2000);
   28 U.S.C. § 2254(d). In fact, a § 2254 application shall not be granted unless
   the state court’s decision “was contrary to, or involved an unreasonable
   application of, clearly established Federal law, as determined by the Supreme
   Court of the United States” or “was based on an unreasonable determination
   of the facts in light of the evidence presented in the State court proceeding.”
   28 U.S.C. § 2254(d).
          In other words, to obtain relief in federal court under § 2254, the
   applicant “must show that the state court’s ruling on the claim . . . was so
   lacking in justification that there was an error well understood and
   comprehended in existing law beyond any possibility for fairminded
   disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).
          “[A] federal habeas court . . . should ask whether the state court’s
   application of clearly established federal law was objectively unreasonable.”
   Williams v. Taylor, 529 U.S. 362, 409 (2000). And a federal court should
   presume that the state court’s factual findings are correct unless the




   conclusions—denying habeas relief—would have changed had it turned to the 2006 record
   alone.



                                                13
Case: 18-60791        Document: 00516035777              Page: 14       Date Filed: 09/29/2021




   applicant rebuts those findings with clear and convincing evidence.
   28 U.S.C. § 2254(e)(1).
           And so, it logically follows from this, that to determine whether the
   Mississippi Supreme Court’s ruling in this case was contrary to, and an
   unreasonable application of, federal law we must first apply § 2254(d)(1)’s
   deference standard. It is only if we find that the state court’s adjudication is
   owed no        deference      under      AEDPA—by virtue of its                  objective
   unreasonableness—that Spicer is then entitled to de novo review of his 2006
   guilt-phase ineffective assistance claim. Langley v. Prince, 926 F.3d 145, 156
   (5th Cir. 2019) (en banc), cert. denied, 140 S. Ct. 2676 (2020).10
           Accordingly, we turn to the merits of Spicer’s ineffective assistance of
   counsel claim applying AEDPA’s exceedingly deferential standard of review.
     ii.   Ineffective Assistance of Counsel
                a. Governing Law
           The first part of establishing a Sixth Amendment violation as a result
   of ineffective assistance of counsel is to show that representation “fell below
   an objective standard of reasonableness.” Strickland, 466 U.S. at 687-88. And
   in assessing counsel’s actions, we take account of the difficult strategic
   choices defense lawyers have to make during trial. Id. at 689, 104. This means
   that—in addition to the significant deference due in this posture under


           10
              In this case, Spicer does not allege that the Mississippi courts committed a due
   process violation—or any federal or state procedural violation for that matter—that
   prevented him from presenting or developing his claims or otherwise denied him an
   opportunity to be heard in violation of federal law. Cf. Panetti v. Quarterman, 551 U.S. 930,
   953 (2007) (standing for the general proposition that, where an applicant can show that a
   state court abrogated federal law by failing to provide adequate and consistent due process
   protections in state court post-conviction proceedings concerning a death row prisoner,
   federal courts will not provide AEDPA deference to the state court’s denial of relief); Wiley
   v. Epps, 625 F.3d 199, 213 (5th Cir. 2010) (same).



                                                    14
Case: 18-60791      Document: 00516035777           Page: 15   Date Filed: 09/29/2021




   AEDPA—there is yet another layer of deference for claims challenging
   counsel’s effectiveness. Sanchez v. Davis, 888 F.3d 746, 749 (5th Cir. 2018).
   Indeed, applying AEDPA on top of the deference already built into
   Strickland’s effectiveness inquiry means that the review is “doubly
   deferential.” Cullen v. Pinholster, 563 U.S. 170, 190 (2011) (quoting Knowles
   v. Mirzayance, 556 U.S. 111, 123 (2009)).
          Then, even if Spicer could overcome these obstacles and show that
   counsel’s performance fell below constitutional standards, he must still show
   that there is a “reasonable probability that, but for counsel’s unprofessional
   errors, the result of the proceeding would have been different.” Strickland,
   466 U.S. at 694. Although there is no double deference for this prejudice
   inquiry, “AEDPA’s single layer of deference still poses a formidable
   obstacle.” Sanchez, 888 F.3d at 749.
              b. Factual Background
          When Spicer was tried for Edmond Hebert’s murder in state court, he
   was represented by two court-appointed lawyers, Darryl A. Hurt, Sr., and
   George County Public Defender Sidney Barnett.
          The guilt phase of Spicer’s trial lasted two days. During the trial, the
   State offered testimony that Spicer and Hebert—the murder victim—
   socialized at a friend’s home on the evening of October 11, 2001. Spicer, 921
   So. 2d at 299-300. The two left the friend’s home around 11:00 p.m. that
   night and purportedly returned to Hebert’s trailer. Id. at 300. The State
   alleged that, later that night, Spicer beat Hebert with the handle of a sword,
   causing Hebert’s death by blunt-force trauma to the head. Spicer then
   allegedly fled the scene in Hebert’s truck. Law enforcement detained and
   arrested Spicer on the morning of October 12, 2001, after pulling him over
   for a traffic violation. Id. 300-02.




                                               15
Case: 18-60791     Document: 00516035777           Page: 16     Date Filed: 09/29/2021




          In support of its theory of the case, the State first offered evidence
   that, the day after Hebert was killed, law enforcement attempted to pull
   Spicer over after they saw him suspiciously swerving across three lanes of
   traffic. Id. at 300-01. In response, Spicer—who was driving Hebert’s truck—
   fled from law enforcement. Id. A witness testified that Spicer confessed to
   stealing the truck. Second, a forensic pathologist, Dr. Steven Hayne, testified
   that the handle of a sword belonging to Hebert was the probable murder
   weapon. See id. 302 n.7. As police discovered Hebert’s sword in the cab of
   Hebert’s truck, the State argued that this proved that Spicer was also in
   possession of the murder weapon. Id. at 301-02. Third, the sword had
   Herbert’s blood on it, linking the weapon to the scene of the crime. See id. at
   302. Finally, a green camouflage jacket found in the truck’s toolbox as well as
   the cargo pants and t-shirt worn by Spicer at the time of his detention also
   had Hebert’s blood on them, linking Spicer to the scene of the crime. Id.
          During trial, the State’s forensic experts went essentially
   unchallenged. In fact, Amrita Lal, who testified regarding the DNA testing
   of the various blood samples, was not cross-examined at all. After the State
   closed its case, defense counsel rested without presenting a single witness.
          With this in mind, we assess in turn the Mississippi Supreme Court’s
   determinations that Spicer’s Sixth Amendment rights were not violated
   based on trial counsel’s alleged failure to (1) present exculpatory forensic
   evidence, (2) investigate the case, and (3) consult with Spicer.
              c. Review of the Mississippi Supreme Court’s 2006 Determinations
          To begin, the Mississippi Supreme Court rejected Spicer’s claim that
   his counsel was ineffective at the guilt-phase of this trial for failing to obtain
   an exculpatory forensic report. Spicer, 973 So. 2d at 195.
          On appeal, Spicer’s arguments amount to an assertion that the
   Mississippi Supreme Court was objectively unreasonable in concluding as


                                              16
Case: 18-60791        Document: 00516035777               Page: 17       Date Filed: 09/29/2021




   much because counsel’s failure to present any counter-expert testimony left
   the jury with “no reason to question the conclusions of the State’s experts
   and the vital foundations they laid for the State’s case.” And, indeed, in
   Draughon v. Dretke, 427 F.3d 286 (5th Cir. 2005), we held that counsel was
   deficient under similar circumstances.11 The same is true of Soffar v. Dretke,
   where we held that an applicant’s counsel was deficient for not obtaining
   expert testimony because the evidence went to the truth of the applicant’s
   confession, because counsel never consulted an expert, and because there
   was no apparent strategic reason for not consulting an expert. 368 F.3d 441,
   476-78 (5th Cir. 2004).
           Certainly, as Strickland dictates, “counsel has a duty to make
   reasonable investigations or to make a reasonable decision that makes
   particular investigations unnecessary.” 466 U.S. at 691. And counsel’s
   failure to present any counter-expert testimony might constitute an
   abdication of this duty, and hence, ineffective assistance. See Draughon, 427
   F.3d at 296. But, even if we assume that Draughon and Soffar help Spicer
   clear the daunting obstacle set by the “doubly deferential” standard of
   review of Strickland’s effectiveness inquiry in this posture, see Cullen, 563
   U.S. at 190 (2011), he fails to show prejudice.




           11
              In Draughon, counsel failed to obtain expert testimony that the bullet that killed
   the victim ricocheted off a hard surface before hitting the victim, showing that the applicant
   was farther away from the victim when he fired the gun, making it less likely that the
   applicant had intentionally killed the victim. 427 F.3d at 291-92, 294-96. Because this
   evidence concerned an important issue at trial, because counsel did not retain any experts
   to determine the path of the bullet, and because there did not appear to be a strategic reason
   for not obtaining expert testimony, we determined that counsel’s performance was
   deficient. Id. at 296.




                                                     17
Case: 18-60791     Document: 00516035777           Page: 18    Date Filed: 09/29/2021




          This is so because the evidence pointing to Spicer’s guilt was
   significant in this case, perhaps even overwhelming. Specifically, the
   evidence supporting the jury’s verdict establishes than that Spicer lived with
   Hebert, was the last known person to have been with him prior to his death,
   drove his truck, may have been upset that Hebert offered his dog to a
   neighbor instead of Spicer, and did not show up to work on the morning that
   Hebert’s body was discovered. Spicer acted evasively after law enforcement
   attempted to pull him over.
          Most importantly—as the Mississippi Supreme Court viewed it—
   Hebert’s fatal injury was consistent with a sword found in Hebert’s truck that
   Spicer was driving the same day that Hebert’s body was discovered, and
   Hebert’s blood was on the sword and on Spicer’s clothing.
          To be sure, in support of his 2006 petition, Spicer submitted an
   affidavit by Dr. O’ Brian C. Smith, a forensic pathologist. Smith opined that
   (i) the sword found in Hebert’s truck that Spicer was driving had blood
   belonging to “an unidentified third party” and that the presence of the “third
   party’s blood present should have been exculpatory,” and (ii) the sword was
   not the weapon that killed the victim.
          Turning to Smith’s testimony, the Mississippi Supreme Court noted
   that Smith “stated in his affidavit that no ‘indicia of sharp force injuries were
   present’” and that Hebert died “from blunt force trauma to the head,
   particularly a ‘large abraded laceration.’” Id. This, the court concluded, “did
   not refute [the State’s expert’s] testimony,” id., as the State’s expert
   testified that the injuries that were visible on Hebert’s face were consistent
   with a strike from the blunt, non-sharpened end of the sword. Id. at 194-95.
          And, with respect to Smith’s testimony regarding the presence of a
   third party’s blood, the court noted that the “State’s expert testified that the
   swabs taken from the blood on the sword were a mixture of more than one


                                              18
Case: 18-60791     Document: 00516035777          Page: 19    Date Filed: 09/29/2021




   person’s blood, but the victim’s blood was included in that mixture.” Id.
   Thus, just like his testimony about the blunt-force trauma, Smith’s
   conclusion about the blood of the unidentified third party did nothing to
   refute the State’s expert. See id.
          Finally, the court noted that failing to consult a DNA expert would
   not “have helped Spicer, because he claimed self-defense.” Id. The court,
   for these reasons, found Spicer’s ineffective-assistance claim regarding
   counsel’s failure to procure exculpatory forensic evidence to be without
   merit. Id.
          In light of the state court’s reasoning, it is clear that it found that—
   Smith’s testimony notwithstanding—there was a tenable link between the
   alleged murder weapon, Spicer, and the murder victim. Spicer, 973 So. 2d at
   194-95. Under AEDPA, we presume that the state court’s factual findings
   are correct unless these are rebutted by clear and convincing evidence,
   28 U.S.C. § 2254(e)(1), which they have not been.
          And, so, the evidence against Spicer amounts to significantly stronger
   evidence than the evidence against the applicants in Draughon and Soffar,
   who did establish prejudice. See Draughon, 427 F.3d at 294-97 (relating that
   the only evidence that applicant shot victim at close range was from one
   witness who was agitated at the time of shooting); Soffar, 368 F.3d at 478-80
   (relating that prosecution relied primarily on applicant’s confession and
   noting that there was no physical or eyewitness evidence that applicant
   committed the crime). As such, accounting for the deference owed to the
   state court’s determinations in this posture, we find that Spicer has failed to
   show that there is a “reasonable probability that, but for counsel’s
   unprofessional errors [regarding the exculpatory forensic report], the result
   of the proceeding would have been different.” Strickland, 466 U.S. at 694.




                                             19
Case: 18-60791     Document: 00516035777           Page: 20     Date Filed: 09/29/2021




          We likewise defer to the Mississippi Supreme Court’s rejection of
   Spicer’s claim that counsel otherwise failed to investigate his case, forensic
   report aside.
          To make out his failure-to-investigate claim before the Mississippi
   Supreme Court, Spicer relied on counsel’s affidavits, wherein each attorney
   respectively stated that he did not have any “‘notes, draft pleadings,
   correspondence, investigatory reports, attorney work-product, or other
   nonpublic information” related to Spicer’s case. Spicer, 973 So. 2d at 194.
   Spicer argued to that court “that the affidavits amount to an admission from
   each of his trial counsel that they performed no investigation at all.” Id.
          The Mississippi Supreme Court found that it was “a stretch to
   assume, let alone conclude, that Spicer’s counsel did not investigate the
   alleged crime based solely on the aforementioned affidavits.” Id. Noting that
   Spicer had “provided no affidavits from the officers who testified for the
   State, stating that they were not contacted or questioned by the defense,” id.
   at 195, and finding that the trial transcript “reveal[ed] that counsel were fully
   prepared for cross-examination of the State’s witnesses, and were able to
   question the witnesses about details not brought out on direct examination,”
   id. at 194, the court concluded that Spicer’s failure-to-investigate claim had
   no merit. Id.
          Spicer does not meaningfully challenge these findings on appeal.
   Although he makes generalized statements that his counsel failed to
   undertake a pretrial factual investigation of the case, he fails to point to the
   state court’s ignorance of any specific facts that a pretrial investigation would
   have uncovered and fails to explain how these facts might have aided his
   defense. See Gregory v. Thaler, 601 F.3d 347, 352 (5th Cir. 2010) (An applicant
   “who alleges a failure to investigate on the part of his counsel must allege
   with specificity what the investigation would have revealed and how it would



                                              20
Case: 18-60791     Document: 00516035777          Page: 21     Date Filed: 09/29/2021




   have altered the outcome of the trial.” (quoting United States v. Green, 882
   F.2d 999, 1003 (5th Cir. 1989)).
          In that regard, even assuming arguendo that Spicer was able to
   demonstrate that his counsel’s general lack of diligence amounts to a
   deficient performance, because he has not alleged what facts would have been
   uncovered through a pretrial investigation, he has again failed to show “there
   is a reasonable probability” that any such investigation would have caused
   “the result of the proceeding to be different.” Strickland, 466 U.S. at 694.
          Finally, the Mississippi Supreme Court correctly rejected Spicer’s
   argument that counsel failed to consult with him and thereby violated his
   Sixth Amendment rights. See Spicer, 973 So. 2d at 192.
          According to the Mississippi Supreme Court, Spicer’s failure-to-
   consult claim is premised on Hurt’s “time sheet/billing statement,” which
   showed that Hurt spent only 63.25 hours in pretrial preparation on Spicer’s
   case and devoted no time to any factual investigation or legal research. Spicer,
   973 So. 2d at 192. The court noted, however, that Spicer made “no assertion
   as to the number of hours Barnett spent on the case,” “and[,] as a salaried
   public defender, Barnett would have no need to supply a billing statement to
   the trial court for payment.” Id. at 193. Although Spicer points out on appeal
   that Hurt’s time records “demonstrate that he did not interview any of the
   State’s fact witnesses, or review their videotaped police interviews, prior to
   trial,” he does not establish that Barrett was similarly delinquent based on
   the evidentiary record before the Mississippi Supreme Court in 2006.
          To the Mississippi Supreme Court, it was “apparent from the record
   that the defense had formed a strategy of self-defense as evidenced by much
   of the cross-examination of the State’s witnesses and the jury instruction that
   the defense proffered.” Id. That defense, however, was “undermined by
   Spicer’s decision not to take the stand in his own defense, which undeniably


                                             21
Case: 18-60791      Document: 00516035777             Page: 22   Date Filed: 09/29/2021




   is his right.” Id. The court pointed out that Hurt had informed the trial court
   that counsel had advised Spicer to testify “‘in order to assert the defense of
   self-defense,’” but that Spicer refused. Id. And it noted the trial court’s
   exchange with Spicer, wherein Spicer indicated that his decision not to testify
   was fully informed based on counsel’s advice regarding various factors and
   that he was satisfied with that advice. Id.
            The court concluded that “counsel did have a strategy in Spicer’s
   case, which indicates that counsel had consulted with Spicer prior to trial in
   formulating a defense” and that Spicer was satisfied with counsel’s advice.
   Id. at 193-94. Noting that Spicer had not provided an affidavit “alleging that
   his attorneys did not consult with him,” the court held that this ineffective
   assistance claim premised on counsel’s failure to consult was without merit.
   Id. at 194.
            On this record, we cannot conclude that this was an objectively
   unreasonable application of federal law. See Murray v. Maggio, 736 F.2d 279,
   282 (5th Cir. 1984) (emphasizing that there is a presumption that counsel’s
   conduct is reasonable and professional); cf. Roe v. Flores-Ortega, 528 U.S. 470,
   479 (2000) (noting, in the context of appeals, that when a defendant is
   satisfied with the advice of counsel and subsequently takes fully informed
   decisions on his own, there is likely no unreasonable action on counsel’s
   part).
            To be sure, Spicer shows that his failure-to-consult claim would be
   strengthened by the transcripts from his trial counsel’s testimonies during
   the post-conviction relief evidentiary hearing and the related depositions. But
   the substance of those testimonies was not presented to the Mississippi
   Supreme Court as part of Spicer’s petition in 2006. Consequently, Spicer has
   failed to show that the Mississippi Supreme Court’s rejection of this claim in




                                                 22
Case: 18-60791     Document: 00516035777           Page: 23   Date Filed: 09/29/2021




   2006 “was contrary to, or involved an unreasonable application of,”
   Strickland. 28 U.S.C. § 2254(d)(1).
          Up against AEDPA’s formidable layer of deference, Sanchez, 888
   F.3d at 749, we agree with the state court’s determination on this issue.
                                         V.
          Because we defer to all of the Mississippi Supreme Court’s
   determinations that Spicer’s constitutional rights were not violated and
   conclude that our review of Spicer’s 2016 petition is procedurally barred, we
   AFFIRM the district court’s denial of habeas relief.




                                              23